Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 11, 13, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Subramanian (US Patent 8,652,624) in view of Hergenrother (US Patent 5,260,123).
Regarding Claim 1, Subramanian discloses a cushioning device (see Col. 1, Lines 49-52) comprising: at least one top layer comprising polyurethane (see Col. 6, Lines 38-44 and Col. 29, Lines 19-36; “melt mixing”, “compression molding”, “casting”, and “welding” all inherently imply a liquid polyurethane that has cured); at least one bottom layer comprising at least one thermoplastic elastomer, or at least one rubber material , or both (see Col. 6, Lines 29-37 and 51-56); wherein the at least one top layer is cured liquid polyurethane (see Col. 6, Lines 38-44 and Col. 29, Lines 19-36; “melt mixing”, “compression molding”, “casting”, and “welding” all inherently imply a liquid polyurethane that has cured).  Subramanian broadly describes a “cushioning device” and does not explicitly describe an exercise mat.  A cushioning device is a broad description of an exercise mat, and Examiner takes Official Notice hat exercise mats are well-known structures within the art. Therefore,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the structure of Subramanian et al. as an exercise mat as it would constitute choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, to provide a relatively flexible structure with elastomeric recovery properties and excellent barrier properties. Subramanian also fails to disclose at least one middle layer disposed between the at least one top layer and the at least one bottom layer, wherein the at least one middle layer comprises at least one cotton material, at least one polyester material, or both; wherein the at least one top layer is on one side of the at least one middle layer and the at least one bottom layer is bonded on an opposite side of the at least one middle layer.  Hergenrother teaches at least at least one middle layer (4) disposed between at least one top layer (2) and at least one bottom layer (6), wherein the at least one middle layer comprises at least one cotton material, at least one polyester material, or both (see Col. 17, Lines 18-34); wherein the at least one top layer is on one side of the at least one middle layer and the at least one bottom layer is bonded on an opposite side of the at least one middle layer (see Fig. 1).  Subramanian and Hergenrother are analogous art because they are from the same field of endeavor, i.e. multi-layered materials.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cushioning device of Subramanian with fabric of Hergenrother.  The motivation would have been to add structural integrity to a multi-layer sheet material.
Regarding Claim 3, Subramanian discloses the at least one top layer comprising: a textured surface to enhance grip (inherent); at least one antimicrobial agent; or at least one open cell structure (Subramanian: Col. 8, Lines 43-48); or any combination thereof. This excerpt describes an article with “oxygen transmission rate.” Therefore, Subramanian’s article is determined to be an open cell structure.
Regarding Claim 6, Subramanian discloses wherein: the at least one top layer form an exercise surface and a floor contact surface; and/or the at least one bottom layer forms an exercise surface and a floor contact surface (see Claim 1 rejection). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding Claim 11, Subramanian as modified teaches an exercise mat comprising: at least one top layer, comprising cured liquid polyurethane (see Col. 6, Line 43, “polyurethane” and Col. 29, Lines 19-36; “melt mixing”, “compression molding”, “casting”, and “welding” all inherently imply a liquid polyurethane that has cured); at least one bottom layer comprising at least one synthetic rubber and at least one natural rubber (Col. 6, Lines 30-37); and at least one middle layer (Hergenrother: 4) disposed between the at least one top laver and the at least one bottom laver, the at least one middle layer comprising at least one fabric (Hergenrother: Col. 17, Lines 19-34), wherein the at least one top layer is cured liquid polyurethane (Subramanian: see Col. 6, Line 43, “polyurethane” and Col. 29, Lines 19-36; “melt mixing”, “compression molding”, “casting”, and “welding” all inherently imply a liquid polyurethane that has cured) on one side of the fabric and the at least one bottom layer is bonded on an opposite side of the fabric (Subramanian: Col. 6, Lines 30-37, see Claim 1 rejection).
Regarding Claim 13, Subramanian discloses the at least one top layer also comprising: at least one antimicrobial agent; or at least one open cell structure (Subramanian: Col. 8, Lines 43-48); or any combination thereof.  This excerpt describes an article with “oxygen transmission rate.” Therefore, Subramanian’s article is determined to be an open cell structure.
Regarding Claim 16, Subramanian discloses the at least one top layer forms an exercise surface and a floor contact surface; and/or the at least one bottom layer forms an exercise surface and a floor contact surface. (see Claim 1 rejection)  It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Applicant has amended independent Claims 1 and 11 to comprise the following limitations: wherein the at least one top layer is cured liquid polyurethane on one side of the at least one middle layer, and the at least one bottom layer is bonded on an opposite side of the at least one middle layer. Neither Subramanian nor Hergenrother disclose this limitation, and Claims 1 and 11 are thus patentable over these references for at least this reason. — Examiner disagrees.  The combination of Subramanian and Hergenrother, as discussed above, teaches the structure of one top layer of cured liquid polyurethane on one side of a middle layer (Hergenrother: 4), and at least one bottom layer bonded on an opposite side of the at least one middle layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619